EXHIBIT 10.1

 

LOGO [g458984g91a07.jpg]

CHANGE IN TERMS AGREEMENT

 

Principal   Loan Date   Maturity   Loan No   Call / Coll   Account   Officer  
Initials

$1,533,346.00

  12-20-2012   12-30-2017   1532003757   FJ-1   ***   SJM    

 

References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing “***” has been omitted due to text length limitations.

 

Borrower:

    

Lynnhaven Parkway Associates LLC

(TIN: 26-1598472)

2529 Virginia Beach Blvd Ste 200

Virginia Beach, VA 23452

    

Lender:

    

TowneBank

Virginia Beach Business Lending Center

2101 Parks Avenue, Suite 200

Virginia Beach, VA 23451

 

 

 

Principal Amount:    $1,533,346.00   Date of Agreement:    December 20, 2012

DESCRIPTION OF EXISTING INDEBTEDNESS. Promissory Note dated December 28, 2007 in
the original principal amount of $2,044,462.00.

DESCRIPTION OF COLLATERAL.

(A) a Credit Line Deed of Trust dated December 28, 2007 on real property
commonly known as 100 Lynnhaven Parkway, Virginia Beach, VA 23452.

(B) An Assignment of All Rents to Lender on real property commonly known as 100
Lynnhaven Parkway, Virginia Beach, VA 23452.

DESCRIPTION OF CHANGE IN TERMS. (1) Term out existing principal balance,
amortized over 240 months, at a fixed interest rate of 4.15% with a five
(5) year term and rate call.

(2) Release the Unlimited Guarantee of Jon S. Wheeler.

PROMISE TO PAY. Lynnhaven Parkway Associates LLC (“Borrower”) promises to pay to
TowneBank (“Lender”), or order, in lawful money of the United States of America,
the principal amount of One Million Five Hundred Thirty-three Thousand Three
Hundred Forty-six & 00/100 Dollars ($1,533,346.00), together with interest on
the unpaid principal balance from December 20, 2012, calculated as described in
the “INTEREST CALCULATION METHOD” paragraph using an interest rate of 4.150%,
until paid in full. The interest rate may change under the terms and conditions
of the “INTEREST AFTER DEFAULT” action.

PAYMENT. Borrower will pay this loan in 59 regular payments of $9,472.90 each
and one irregular last payment estimated at $1,272,112.97. Borrower’s first
payment is due January 30, 2013, and all subsequent payments are due on the same
day of each month after that. Borrower’s final payment will be due on
December 30, 2017, and will be for all principal, accrued Interest, and all
other applicable fees, costs and charges. If any, not yet paid. Payments include
principal and interest . Unless otherwise agreed or required by applicable law,
payments will be applied first to any late charges; then to any accrued unpaid
interest; and then to principal. Borrower will pay Lender at Lender’s address
shown above or at such other place as Lender may designate in writing.

INTEREST CALCULATION METHOD. Interest on this loan is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this loan is computed using this method. This calculation method results in a
higher effective interest rate than the numeric interest rate stated in the loan
documents.

PREPAYMENT. Borrower agrees that all loan fees and other prepaid finance charges
are earned fully as of the date of the loan and will not be subject to refund
upon early payment (whether voluntary or as a result of default), except as
otherwise required by law. Except for the foregoing, Borrower may pay without
penalty all or a portion of the amount owed earlier than it is due. Early
payments will not, unless agreed to by Lender in writing, relieve Borrower of
Borrower’s obligation to continue to make payments under the payment schedule.
Rather, early payments will reduce the principal balance due and may result in
Borrower’s making fewer payments. Borrower agrees not to send Lender payments
marked “paid in full”, “without recourse”, or similar language. If Borrower
sends such a payment, Lender may accept it without losing any of Lender’s rights
under this Agreement, and Borrower will remain obligated to pay any further
amount owed to Lender. All written communications concerning disputed amounts,
including any check or other payment instrument that indicates that the payment
constitutes “payment in full” of the amount owed or that is tendered with other
conditions or limitations or as full satisfaction of a disputed amount must be
mailed or delivered to: TowneBank, P.O. Box 2818 Norfolk, VA 23510-2818.

LATE CHARGE. If a payment is 7 days or more late, Borrower will be charged
5.000% of the regularly scheduled payment.

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this loan shall be increased by 3.000 percentage
points. However, in no event will the interest rate exceed the maximum interest
rate limitations under applicable law.

DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement:

Payment Default. Borrower fails to make any payment when due under the
Indebtedness.

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

Default in Favor of Third Parties. Borrower defaults under any loan, extension
of credit, security agreement, purchase or sales agreement, or any other
agreement, in favor of any other creditor or person that may materially affect
any of Borrower’s property or ability to perform Borrower’s obligations under
this Agreement or any of the Related Documents.

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Agreement or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

Death or Insolvency. The dissolution or termination of Borrower’s existence as a
going business or the death of any member, or a trustee or receiver is appointed
for Borrower or for all or a substantial portion of the assets of Borrower, or
Borrower makes a general assignment for the benefit of Borrower’s creditors, or
Borrower files for bankruptcy, or an involuntary bankruptcy petition is filed
against Borrower and such involuntary petition remains undismissed for sixty
(60) days.

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the indebtedness. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
Indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any Guaranty of the Indebtedness evidenced by this Note.

Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.

Insecurity. Lender in good faith believes itself insecure.

Cure Provisions. If any default, other that a default in payment is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Agreement within the preceding twelve (12) months, it may be cured if
Borrower, after Lender sends written notice to Borrower demanding cure of such
default: (1) cures the default within fifteen (15) days; or (2) if the cure
requires more than fifteen (15) days, immediately initiates steps which Lender
deems in Lender’s sole discretion to be sufficient to cure the default and
thereafter continues and completes all reasonable and necessary steps sufficient
to produce compliance as soon as reasonably practical.

LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Agreement and all accrued unpaid interest, together with all
other applicable fees, costs and charges, if any, immediately due and payable,
and then Borrower will pay that amount.

ATTORNEYS’ FEES; EXPENSES. Subject to any limits under applicable law, upon
default, Borrower agrees to pay Lender’s attorneys’ fees and all of Lender’s
other collection expenses, whether or not there is a lawsuit, including without
limitation legal expenses for bankruptcy proceedings.



--------------------------------------------------------------------------------

  CHANGE IN TERMS AGREEMENT   Loan No: 1532003757   (Continued)   Page 2

 

JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.

GOVERNING LAW. This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the
Commonwealth of Virginia without regard to its conflicts of law provisions. This
Agreement has been accepted by Lender in the Commonwealth of Virginia.

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $38.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts, and, at Lender’s option, to
administratively freeze all such accounts to allow Lender to protect Lender’s
charge and setoff rights provided in this paragraph.

COLLATERAL. Collateral securing other loans with Lender may also secure this
loan. To the extent collateral previously has been given to Lender by any person
which may secure this Indebtedness, whether directly or indirectly, it is
specifically agreed that, to the extent prohibited by law, all such collateral
consisting of household goods will not secure this Indebtedness. In addition, If
any collateral requires the giving of a right of rescission under Truth in
Lending for this Indebtedness, such collateral also will not secure this
Indebtedness unless and until all required notices of that right have been
given.

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the Intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

SMALL BUSINESS JOBS ACT CERTIFICATION. In accordance with Section 4107(d)(2) of
the Small Business Jobs Act of 2010 that requires an institution participating
in the Small Business Lending Fund to obtain the following certification,
Borrower hereby certifies to Lender that the principals (as defined below) of
Borrower and its affiliates have not been convicted of , or pleaded nolo
contenders to, a sex offense against a minor (as such terms are defined in
Section 111 of the Sex Offender Registration and Notification Act (42 U.S.C.
16911)

The term “principals” is defined as follows: If a sole proprietorship, the
proprietor; if a partnership, each managing partner and each partner who is a
natural person and holds a 20% or more ownership interest in the partnership;
and if a corporation, limited liability company, association or a development
company, each director, each of the five most highly compensated executives or
officers of the entity and each natural person who is a direct or indirect
holder of 20% or more of the ownership stock or stock equivalent of the entity.

RATE CALL OPTION. The interest rate on this loan may be adjusted at Lender’s
option anytime after December 20, 2017. Lender reserves the right in its sole
discretion to adjust the payment amount as necessary to amortize the outstanding
principal balance over the remaining term.

SUCCESSORS AND ASSIGNS. Subject to any limitations stated in this Agreement on
transfer of Borrower’s interest, this Agreement shall be binding upon and inure
to the benefit of the parties, their heirs, personal representatives, successors
and assigns. If ownership of the Collateral becomes vested in a person other
than Borrower, Lender, without notice to Borrower, may deal with Borrower’s
successors with reference to this Agreement and the indebtedness by way of
forbearance or extension without releasing Borrower from the obligations of this
Agreement of liability under the Indebtedness.

MISCELLANEOUS PROVISIONS. If any part of this Agreement cannot be enforced, this
fact will not affect the rest of the Agreement. Lender may delay or forgo
enforcing any of its rights or remedies under this Agreement without losing
them. Borrower and any other person who signs, guarantees or endorses this
Agreement, to the extent allowed by law, waive presentment, demand for payment,
and notice of dishonor. Upon any change in the terms of this Agreement, and
unless otherwise expressly stated in writing, no party who signs this Agreement,
whether as maker, guarantor, accommodation maker or endorser, shall be released
from liability. All such parties agree that Lender may renew or extend
(repeatedly and for any length of time) this loan or release any party or
guarantor or collateral; or impair, fall to realize upon or perfect Lender’s
security interest in the collateral; and take any other action deemed necessary
by Lender without the consent of or notice to anyone. All such parties also
agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made.

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THE AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

THIS AGREEMENT IS GIVEN UNDER SEAL AND IT IS INTENDED THAT THIS AGREEMENT IS AND
SHALL CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO LAW.

BORROWER:

LYNNHAVEN PARKWAY ASSOCIATES LLC

LPA MANAGEMENT, LLC, Managing Member of Lynnhaven Parkway Associates LLC

BOULEVARD CAPITAL, LLC, Managing Member of LPA Management, LLC

 

By:

 

LOGO [g458984g51q02.jpg]

  (Seal)   Jon S. Wheeler, Member of Boulevard Capital, LLC  

 

 